Exhibit 10.1 OMNIMMUNE HOLDINGS, INC. SUBSCRIPTION AGREEMENT Omnimmune Holdings, Inc. 4600 Post Oak Place, Suite 352 Houston, TX 77027 Attn: Harris A. Lichtenstein, CEO Gentlemen: 1.Subscription. 1.1Offering.The undersigned understands that Omnimmune Holdings, Inc., a corporation organized under the laws of the State of Delaware (the “Company”), is offering to sell to accredited investors (the “Offering”) up to $500,000 principal amount of unsecured convertible promissory notes in the form annexed hereto as Exhibit A (the “Notes”), which Notes are convertible into shares of common stock, par value $.0001 per share (the “Common Stock”), of the Company at a conversion price equal to $.01 per share of Common Stock, subject to adjustment as set forth in the Notes. The purchase price of the Notes shall be equal to their principal amount.The undersigned understands that the Offering is part of a recapitalization of the Company as described in the term sheet annexed hereto as Exhibit B (the “Term Sheet”). 1.2Manner of Subscription.The undersigned (the “Subscriber”) hereby subscribes for and agrees to purchase Notes for an aggregate purchase price of $ on the terms and conditions described herein.The undersigned hereby delivers (which delivery may be by facsimile transmission) to the Company an executed copy of this Subscription Agreement and an executed copy of the Purchaser Questionnaire.Upon execution and delivery of this Subscription Agreement by the Company, the undersigned hereby agrees to wire immediately to the Company, in accordance with the wire instructions annexed hereto as Exhibit C, the amount indicated above.Upon the Closing, the Company agrees to deliver to the undersigned a Note or Notes in the aggregate principal amount of the subscription. 1.3Closing.The undersigned acknowledges and agrees that the closing of this Offering is conditioned upon the receipt and acceptance by the Company of subscriptions for a minimum of $200,000 principal amount of Notes. The Company may hold a closing (the “Closing”) after it has received one or more subscriptions aggregating at least such minimum principal amount of Notes to accept such subscriptions.
